Case 20-10343-LSS Doc 4742 Filed 05/21/21 Pagelof3

 

 

   

 

 

May lol oe Le
| BSA Claim 7
| Oustice Lauri Seber Siwesteiw
RSA Brocco prsy Case
B24 Marist Street
GthFloor.
| Witmingtow, DE INO)

| Dese dour ri UH |

| Evan redchiwg our to Hou
_reqards +o G54 Clsim $# all

| Corrauily 49 years old, Tbh

 

 

—_| most OpfortoWe TE Cows Sexuull aera

| ulted ow Many oe Occksions by Severyl |

| Scook Masters bedevesuy E Uexrs.

 

 

| 1982-1994, T cows awig @ewrid_

| | Ooi oq For Some owe te 150% Qp 109,
“Some wae belongtoo, JL parmy
 

Case 20-10343-LSS Doc 4742 Filed 05/21/21 Page 2 of 3

 

 

Ost inv these men) “CAS. the

 

 

 

 

ey WOOld
Snu “Ow & Scout's howour). sy ot th
C \ied +o me, dod M

 

€\

 

 

 

—-—— MEF ee

Sea Th

pecsuse = | hod.

ab Gows BLL MN Fouts
mide me Feel HS though 4

Goat they bods clofiwg to. me
cL a becl boy. your

may took m Fe MUI

 

 

 

 

 

Aavor

 

 

| From me, “Deore eyerhad 4 Chace
- "0 Cue on qN

yi OY those Cerly On Years OF _
SFE.

Shue tris tui pegur ed the past _

 

 

  

— +

oo JBL 26, Ty

: Camas, Arood

| dn Fe.

_| Fromm threats CF Viglemce Faud Uivg

y ure have, beau Sip rue
Se ptesscledd ve ete.
Sordi Di Behayi ore! \deattn exe
Goavoeauite OFFice, Menstat dew
woe, Sorcrerecl rom

= depression. Boal wiv EA Anraug hou OL

ceed.

Groping, OH) Sex, Wud EVaO Pave
yey oi ve emptied 36 ia

 

ese Scoot Musters Sbus

 

 
    
   
    
 

: Case 20-10343-LSS Doc 4742 Filed 05/21/21 Page 3of3

i this ow OF Mi

Soa

Your howor A WS Myre
heh these mowskers gaistecl, Hud
wStead OF heping MASc diod Fhe
Other. weains Hey teu erect For eich _ -
Orhan epock Combuecl thy wbosive
Sino bs a OHgr ids.

\eck pac Samu Le

ce, butde Wo Wail,
ne OS

 

  
  
   
   

fe

| Cow Rooust
| The Cours most hoid the BSA __
p-gaconnre bie For ths Coombes Lives _

 

tse GIs oC oct th _

Say Cometniog YW 482 AW. iy oe Ve
os AS WELL_AS ‘others, which oCould_

pcr haps Stopped ths Abuse rom
adi OG tO Others,

Thy | Tio errect ed.

 
